           Case 1:19-cv-07131-ALC Document 71 Filed 06/05/20 Page 1 of 1



                                                                                             6/5/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREA TANTAROS,

                                  Petitioner,
                                                              19-cv-7131 (ALC)
                      -against-
                                                              ORDER
 FOX NEWS CHANNEL, LLC, ET AL.,

                                  Respondents.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Parties’ Letters regarding Petitioner’s motion to stay. ECF

Nos. 67–70. The Parties are hereby ORDERED to appear, via telephone, for a conference

regarding Petitioner’s motion to stay on June 8, 2020 at 3:00 p.m. The Parties should contact the

Court at (888) 363-4749 (access code: 3768660).



SO ORDERED.

Dated:          June 5, 2020
                New York, New York                    __________________________________
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
